It having been reported to the Court that Russell Edward Parsons, of Santa Ana, Cal., has resigned from the prae-*940tice of law in the Supreme Court of California, and this Court by order of October 14, 1975 [423 U. S. 888], having suspended the said Russell Edward Parsons from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a response has expired;
It is ordered that the said Russell Edward Parsons be disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.